DETAILED ACTION
Claims 1-20 are currently pending and have been examined in this application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 10/14/2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurebayashi (US20210309145) in view of Xiao (US20210370968) further in view of Breed (US20080040004).

Claim 1:
Kurebayashi explicitly teaches:
A navigation system comprising:
(Kurebayashi) – “The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)
“The GPS 9 is configured to acquire current position information of the vehicle 1 and output the acquired current position information to the vehicle control unit 3.” (Para 0062)
Examiner Note: The vehicle control unit, along with its mapping and position inputs, performs the role of a navigation system. 


at least one sensor configured to detect terrain and objects near a vehicle;
(Kurebayashi) – “The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)
Examiner Note: LIDAR unit corresponds to sensor. 

a processor configured to receive information from the at least one sensor and [configured to determine a navigation path for the vehicle to follow]; and
(Kurebayashi) – “The vehicle control unit 3, for example, includes at least one electronic control unit (ECU). The electronic control unit includes a computer system (for example, a system on a chip (SoC)) including one or more processors and one or more memories, and an electronic circuit including an active element such as a transistor and a passive element.” (Para 0045)
“The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)

a projection system disposable on the vehicle, 
(Kurebayashi) – “A projection method may be adopted as a drawing method of the left road surface drawing device 45L and the right road surface drawing device 45R. When the projection method is adopted, the light source unit may be a plurality of LED light sources arranged in a matrix. In the present embodiment, the left road surface drawing device 45L and the right road surface drawing device 45R may be disposed on a vehicle body roof 100A. In this respect, one road surface drawing device may be disposed on the vehicle body roof 100A. Hereinafter, for convenience of description, the left road surface drawing device 45L and the right road surface drawing device 45R may be collectively referred to simply as the road surface drawing device 45.” (Para 0050)

the projection system being configured to [aim and] project light onto at least one item chosen from the terrain and the objects based on the determined [navigation path].
(Kurebayashi) – “A projection method may be adopted as a drawing method of the left road surface drawing device 45L and the right road surface drawing device 45R. When the projection method is adopted, the light source unit may be a plurality of LED light sources arranged in a matrix. In the present embodiment, the left road surface drawing device 45L and the right road surface drawing device 45R may be disposed on a vehicle body roof 100A. In this respect, one road surface drawing device may be disposed on the vehicle body roof 100A. Hereinafter, for convenience of description, the left road surface drawing device 45L and the right road surface drawing device 45R may be collectively referred to simply as the road surface drawing device 45.” (Para 0050)
“As shown in FIGS. 8 and 9, it is assumed that the vehicle 1A emits a light pattern L3 indicating the traveling direction of the vehicle 1A and a light pattern L4 indicating character information onto the road surface.” (Para 0081)

Kurebayashi does not teach:
configured to determine a navigation path for the vehicle to follow… aim and…navigation path… wherein the projection system aims and projects light onto one or more of: a path that is determined to be safe for travel indicating that the path is safe for travel, a path that is determined to require caution for travel indicating that the path requires caution for travel, and an obstacle that blocks travel indicating that the obstacle blocks travel.

Xiao, in the same field of endeavor, teaches:
configured to determine a navigation path for the vehicle to follow… navigation path
(Xiao) – “Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111.” (Para 0061)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the mapping and display system of Kurebayashi with the perception and planning system of Xiao. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of allowing the vehicle to “navigate to various locations using onboard sensors, allowing the vehicle to travel with minimal human interaction or in some cases without any passengers.” (Xiao Para 0002)

Xiao does not teach:
aim and… wherein the projection system aims and projects light onto one or more of: a path that is determined to be safe for travel indicating that the path is safe for travel, a path that is determined to require caution for travel indicating that the path requires caution for travel, and an obstacle that blocks travel indicating that the obstacle blocks travel.

Breed, in the same field of endeavor, teaches:
aim and… wherein the projection system aims and projects light onto one or more of: a path that is determined to be safe for travel indicating that the path is safe for travel, a path that is determined to require caution for travel indicating that the path requires caution for travel, and an obstacle that blocks travel indicating that the obstacle blocks travel.
(Breed) – “Once a particular feature of an object in the blind spot has been located, this device can be used in conjunction with an appropriate aiming mechanism to direct the laser beam to that particular feature.” (Para 0395)
“The system can utilize a high dynamic range camera, identification and ranging capability with or without illumination or, alternately, a linear scanning laser range meter or laser spotlight. The view provided to the driver shows the location, size and identity of all objects that are within the path of the backing vehicle. The display provides maximum contrast by using icons to represent the host vehicle and the objects in the blind spot.” (Para 0406)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the mapping and display system of Kurebayashi with the aiming mechanism of Breed. One of ordinary skill in the art would have been motivated to make these modifications because “During the process of operating a motor vehicle, it is necessary for the operator to obtain information concerning the proximity of various dangerous objects and their relative velocities for the operator to make sound driving decisions” (Breed Para 0012)

Claim 2:
Kurebayashi, in combination with the references taught in Claim 1, teach those respective limitations.
Kurebayashi further teaches:
wherein the at least one sensor includes at least one sensor chosen from a camera, LiDAR, RADAR, Ultrasound, GPS, an accelerometer, a gyroscopes, a magnetometer and an unmanned aerial vehicle (UAV) mounted sensor.
(Kurebayashi) – “The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)

Claim 3:
Kurebayashi, in combination with the references taught in Claim 1, teach those respective limitations.
Kurebayashi further teaches:
wherein the processor is further configured to build a three-dimensional (3D) environment model.
(Kurebayashi) – “The vehicle control unit 3, for example, includes at least one electronic control unit (ECU). The electronic control unit includes a computer system (for example, a system on a chip (SoC)) including one or more processors and one or more memories, and an electronic circuit including an active element such as a transistor and a passive element.” (Para 0045)
“The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)
“the three-dimensional map information may include 3D mapping data (point cloud data). The storage device 11 is configured to output the map information and the vehicle control program to the vehicle control unit 3 in response to a request from the vehicle control unit 3.” (Para 0064)
Examiner Note: surrounding environment information based on the transmitted 3D mapping data corresponds to 3D environment model.

Claim 4:
Kurebayashi, in combination with the references taught in Claim 3, teach those respective limitations.
Kurebayashi further teaches:
wherein [the processor] is further configured to locate the vehicle relative to the three dimensional environment model. 
(Kurebayashi) – “the display control unit 43 acquires map information from the storage device 11 and acquires current position information of the vehicle 1A from the GPS 9.” (Para 0073)
“the three-dimensional map information may include 3D mapping data (point cloud data). The storage device 11 is configured to output the map information and the vehicle control program to the vehicle control unit 3 in response to a request from the vehicle control unit 3.” (Para 0064)
Examiner Note: Bracketed text rejected in respective independent claim.

Claim 5:
Kurebayashi, in combination with the references taught in Claim 3, teach those respective limitations.
Kurebayashi further teaches:
wherein the 3D environment model includes [a 3D Occupancy Grid, a 3D Map for Navigation, and] a 3D map for display.
(Kurebayashi) –  “The display control unit 43 is configured to control operations of the road surface drawing device 45 (specifically, the left road surface drawing device 45L and the right road surface drawing device 45R), the headlamp 20 (specifically, the left headlamp 20L and the right headlamp 20R), and the HUD 42.” (0055)
“the display control unit 43 acquires map information from the storage device 11 and acquires current position information of the vehicle 1A from the GPS 9. After that, the display control unit 43 specifies the lane on which the vehicle 1A is traveling and the lane on which the vehicle 1B is traveling based on the map information and the current position information.” (Para 0073)
“the three-dimensional map information may include 3D mapping data (point cloud data). The storage device 11 is configured to output the map information and the vehicle control program to the vehicle control unit 3 in response to a request from the vehicle control unit 3.” (Para 0064)
“The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)

Kurebayashi does not teach:
a 3D Occupancy Grid, a 3D Map for Navigation, and

Xiao, in the same field of endeavor, teaches:
a 3D Occupancy Grid, 
(Xiao) – “Occupancy grid map generation module 2803 can generate a three dimensional (3D) occupancy grid map, where point clouds frames can be projected onto the 3D occupancy grid map.” (Para 0173)

a 3D Map for Navigation, and
“Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates. The vehicle and its associated controller(s) use the detected information to navigate through the environment.” (Para 0054)
“Receiver submodule 1001 can receive a stream of LIDAR image frames (e.g., a stream of point clouds frames) from one or more LIDAR sensors of an ADV. Submodule 1001 can also receive poses information from IMU and GPS units equipped by the ADV. Segments information extraction submodule 1003 can extract one or more segments from each LIDAR image frame. Frames registration/localization submodule 1005 can register or localize the frames based on the segments information. Map generation submodule 1007 can generation a HD 3D point clouds map based on the frame registration.” (Para 0105)
“Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111.” (Para 0061)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the mapping and display system of Kurebayashi with the perception and planning system of Xiao. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of allowing the vehicle to “navigate to various locations using onboard sensors, allowing the vehicle to travel with minimal human interaction or in some cases without any passengers.” (Xiao Para 0002)

Claim 6:
Kurebayashi, in combination with the references taught in Claim 1, teach those respective limitations.
Kurebayashi further teaches:
wherein [the processor] is configured to generate a map for display having [navigation path] indicators.
(Kurebayashi) – “As shown in FIGS. 8 and 9, it is assumed that the vehicle 1A emits a light pattern L3 indicating the traveling direction of the vehicle 1A and a light pattern L4 indicating character information onto the road surface.” (0081)
“The display control unit 43 is configured to control operations of the road surface drawing device 45 (specifically, the left road surface drawing device 45L and the right road surface drawing device 45R), the headlamp 20 (specifically, the left headlamp 20L and the right headlamp 20R), and the HUD 42.” (0055)
“the display control unit 43 acquires map information from the storage device 11 and acquires current position information of the vehicle 1A from the GPS 9. After that, the display control unit 43 specifies the lane on which the vehicle 1A is traveling and the lane on which the vehicle 1B is traveling based on the map information and the current position information.” (Para 0073)
“the three-dimensional map information may include 3D mapping data (point cloud data). The storage device 11 is configured to output the map information and the vehicle control program to the vehicle control unit 3 in response to a request from the vehicle control unit 3.” (Para 0064)
“The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)
Examiner Note: Bracketed text rejected in respective independent claim.

Claim 7:
Kurebayashi, in combination with the references taught in Claim 1, teach those respective limitations.
Kurebayashi further teaches:
wherein [the processor] is configured to generate a map for driving the projection system. (Kurebayashi) – “the display control unit 43 acquires map information from the storage device 11 and acquires current position information of the vehicle 1A from the GPS 9.” (Para 0073)
 “The display control unit 43 is configured to control operations of the road surface drawing device 45 (specifically, the left road surface drawing device 45L and the right road surface drawing device 45R), the headlamp 20 (specifically, the left headlamp 20L and the right headlamp 20R), and the HUD 42.” (0055)
“the three-dimensional map information may include 3D mapping data (point cloud data). The storage device 11 is configured to output the map information and the vehicle control program to the vehicle control unit 3 in response to a request from the vehicle control unit 3.” (Para 0064)
Examiner Note: Bracketed text rejected in respective independent claim.

Claim 8:
Kurebayashi, in combination with the references taught in Claim 1, teach those respective limitations.
Kurebayashi further teaches:
wherein [the processor] is configured to generate a map for a head up display (HUD). (Kurebayashi) – “The HUD information displayed by the HUD 42 is, for example, vehicle traveling information on the traveling of the vehicle 1 and/or the surrounding environment information on the surrounding environment of the vehicle 1 (particularly, information related to an object present outside the vehicle 1).”
“The display control unit 43 is configured to control operations of the road surface drawing device 45 (specifically, the left road surface drawing device 45L and the right road surface drawing device 45R), the headlamp 20 (specifically, the left headlamp 20L and the right headlamp 20R), and the HUD 42.” (0055)
“the display control unit 43 acquires map information from the storage device 11 and acquires current position information of the vehicle 1A from the GPS 9.” (Para 0073)
“The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)
“the three-dimensional map information may include 3D mapping data (point cloud data). The storage device 11 is configured to output the map information and the vehicle control program to the vehicle control unit 3 in response to a request from the vehicle control unit 3.” (Para 0064)
Examiner Note: Bracketed text rejected in respective independent claim.

Claim 9:
Kurebayashi, in combination with the references taught in Claim 1, teach those respective limitations.
Kurebayashi further teaches:
wherein the processor is configured to 
(Kurebayashi) – “The vehicle control unit 3, for example, includes at least one electronic control unit (ECU). The electronic control unit includes a computer system (for example, a system on a chip (SoC)) including one or more processors and one or more memories, and an electronic circuit including an active element such as a transistor and a passive element.” (Para 0045)
“The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)

Kurebayashi does not teach:
generate a driving path for an autonomous driving system of the vehicle.

Xiao, in the same field of endeavor, teaches:
generate a driving path for an autonomous driving system of the vehicle.
(Xiao) – “Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111.” (Para 0061)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the mapping and display system of Kurebayashi with the perception and planning system of Xiao. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of allowing the vehicle to “navigate to various locations using onboard sensors, allowing the vehicle to travel with minimal human interaction or in some cases without any passengers.” (Xiao Para 0002)

Claim 10:
Kurebayashi explicitly teaches:
A vehicle comprising: 
(Kurebayashi) – “The present disclosure relates to a vehicle display system and a vehicle including the vehicle display system.” (Para 0001)
“Hereinafter, the “vehicle” refers to the automobile.” (Para 0062)

a vehicle body; 
(Kurebayashi) – “The present disclosure relates to a vehicle display system and a vehicle including the vehicle display system.” (Para 0001)
“Hereinafter, the “vehicle” refers to the automobile.” (Para 0062)
Examiner Note: An automobile has a vehicle body.

at least one wheel coupled to the vehicle body and configured to be driven by at least one motor; 
(Kurebayashi) – “The present disclosure relates to a vehicle display system and a vehicle including the vehicle display system.” (Para 0001)
“Hereinafter, the “vehicle” refers to the automobile.” (Para 0062)
Examiner Note: Per BRI, an automobile has at least one wheel driven by a motor.

at least one sensor configured to detect terrain and objects near the vehicle;
(Kurebayashi) – “The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)
Examiner Note: LIDAR unit corresponds to sensor. 

a processor configured to receive information from the at least one sensor and [configured to determine a navigation path for the vehicle to follow]; and
(Kurebayashi) – “The vehicle control unit 3, for example, includes at least one electronic control unit (ECU). The electronic control unit includes a computer system (for example, a system on a chip (SoC)) including one or more processors and one or more memories, and an electronic circuit including an active element such as a transistor and a passive element.” (Para 0045)
“The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)

a projection system disposed on the vehicle, 
(Kurebayashi) – “A projection method may be adopted as a drawing method of the left road surface drawing device 45L and the right road surface drawing device 45R. When the projection method is adopted, the light source unit may be a plurality of LED light sources arranged in a matrix. In the present embodiment, the left road surface drawing device 45L and the right road surface drawing device 45R may be disposed on a vehicle body roof 100A. In this respect, one road surface drawing device may be disposed on the vehicle body roof 100A. Hereinafter, for convenience of description, the left road surface drawing device 45L and the right road surface drawing device 45R may be collectively referred to simply as the road surface drawing device 45.” (Para 0050)

the projection system being configured to [aim and] project light onto at least one item chosen from the terrain and the objects based on the determined [navigation path],
(Kurebayashi) – “A projection method may be adopted as a drawing method of the left road surface drawing device 45L and the right road surface drawing device 45R. When the projection method is adopted, the light source unit may be a plurality of LED light sources arranged in a matrix. In the present embodiment, the left road surface drawing device 45L and the right road surface drawing device 45R may be disposed on a vehicle body roof 100A. In this respect, one road surface drawing device may be disposed on the vehicle body roof 100A. Hereinafter, for convenience of description, the left road surface drawing device 45L and the right road surface drawing device 45R may be collectively referred to simply as the road surface drawing device 45.” (Para 0050)
“As shown in FIGS. 8 and 9, it is assumed that the vehicle 1A emits a light pattern L3 indicating the traveling direction of the vehicle 1A and a light pattern L4 indicating character information onto the road surface.” (Para 0081)


Kurebayashi does not teach:
configured to determine a navigation path for the vehicle to follow… aim and…navigation path… wherein the projection system aims and projects light onto one or more of: a path that is determined to be safe for travel indicating that the path is safe for travel, a path that is determined to require caution for travel indicating that the path requires caution for travel, and an obstacle that blocks travel indicating that the obstacle blocks travel.

Xiao, in the same field of endeavor, teaches:
configured to determine a navigation path for the vehicle to follow… navigation path
(Xiao) – “Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111.” (Para 0061)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the mapping and display system of Kurebayashi with the perception and planning system of Xiao. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of allowing the vehicle to “navigate to various locations using onboard sensors, allowing the vehicle to travel with minimal human interaction or in some cases without any passengers.” (Xiao Para 0002)

Xiao does not teach:
aim and… wherein the projection system aims and projects light onto one or more of: a path that is determined to be safe for travel indicating that the path is safe for travel, a path that is determined to require caution for travel indicating that the path requires caution for travel, and an obstacle that blocks travel indicating that the obstacle blocks travel.

Breed, in the same field of endeavor, teaches:
aim and… wherein the projection system aims and projects light onto one or more of: a path that is determined to be safe for travel indicating that the path is safe for travel, a path that is determined to require caution for travel indicating that the path requires caution for travel, and an obstacle that blocks travel indicating that the obstacle blocks travel.
(Breed) – “Once a particular feature of an object in the blind spot has been located, this device can be used in conjunction with an appropriate aiming mechanism to direct the laser beam to that particular feature.” (Para 0395)
“The system can utilize a high dynamic range camera, identification and ranging capability with or without illumination or, alternately, a linear scanning laser range meter or laser spotlight. The view provided to the driver shows the location, size and identity of all objects that are within the path of the backing vehicle. The display provides maximum contrast by using icons to represent the host vehicle and the objects in the blind spot.” (Para 0406)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the mapping and display system of Kurebayashi with the aiming mechanism of Breed. One of ordinary skill in the art would have been motivated to make these modifications because “During the process of operating a motor vehicle, it is necessary for the operator to obtain information concerning the proximity of various dangerous objects and their relative velocities for the operator to make sound driving decisions” (Breed Para 0012)

Claim 11:
Rejected using the same rationale as Claim 2.

Claim 12:
Rejected using the same rationale as Claim 3.

Claim 13:
Rejected using the same rationale as Claim 4.

Claim 14:
Rejected using the same rationale as Claim 5.

Claim 15:
Rejected using the same rationale as Claim 6.

Claim 16:
Rejected using the same rationale as Claim 7.

Claim 17:
Rejected using the same rationale as Claim 8.

Claim 18:
Rejected using the same rationale as Claim 9.

Claim 19:
Kurebayashi, in combination with the references taught in Claim 10, teach those respective limitations.
Kurebayashi further teaches:
wherein [the projection system] includes a laser projection system.
(Kurebayashi) – “The left road surface drawing device 45L (an example of a first display device) is disposed in a lamp chamber of the left headlamp 20L. The left road surface drawing device 45L is configured to emit a light pattern toward a road surface outside the vehicle 1. The left road surface drawing device 45L includes, for example, a light source unit, a drive mirror, an optical system such as a lens and a mirror, a light source drive circuit, and a mirror drive circuit. The light source unit is a laser light source or an LED light source. For example, the laser light source is RGB laser light sources configured to respectively emit red laser light, green laser light and blue laser light.” (Para 0048)
Examiner Note: Bracketed text rejected in respective independent claim.

Claim 20:
Kurebayashi explicitly teaches:
A method of guiding a vehicle, the method comprising:
(Kurebayashi) – “The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)
“The GPS 9 is configured to acquire current position information of the vehicle 1 and output the acquired current position information to the vehicle control unit 3.” (Para 0062)
Examiner Note: The vehicle control unit, along with its mapping and position inputs, performs the role of a navigation system. 

receiving, by the vehicle, data from sensors that are configured to detect terrain and objects near the vehicle; 
(Kurebayashi) – “The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)
Examiner Note: LIDAR unit corresponds to sensor. 

building a navigation map based at least in part on the data;
(Kurebayashi) – “The vehicle control unit 3, for example, includes at least one electronic control unit (ECU). The electronic control unit includes a computer system (for example, a system on a chip (SoC)) including one or more processors and one or more memories, and an electronic circuit including an active element such as a transistor and a passive element.” (Para 0045)
“The radar 7 includes at least one of a millimeter wave radar, a microwave radar and a laser radar (for example, a LiDAR unit). For example, the LiDAR unit is configured to detect the surrounding environment of the vehicle 1. In particular, the LiDAR unit is configured to acquire 3D mapping data (point cloud data) indicating the surrounding environment of the vehicle 1 and then transmit the 3D mapping data to the vehicle control unit 3. The vehicle control unit 3 specifies the surrounding environment information based on the transmitted 3D mapping data.” (Para 0061)

[aiming and] projecting light from the vehicle onto at least one item chosen from the terrain and the objects based on the driveable path, 
(Kurebayashi) – “A projection method may be adopted as a drawing method of the left road surface drawing device 45L and the right road surface drawing device 45R. When the projection method is adopted, the light source unit may be a plurality of LED light sources arranged in a matrix. In the present embodiment, the left road surface drawing device 45L and the right road surface drawing device 45R may be disposed on a vehicle body roof 100A. In this respect, one road surface drawing device may be disposed on the vehicle body roof 100A. Hereinafter, for convenience of description, the left road surface drawing device 45L and the right road surface drawing device 45R may be collectively referred to simply as the road surface drawing device 45.” (Para 0050)
“As shown in FIGS. 8 and 9, it is assumed that the vehicle 1A emits a light pattern L3 indicating the traveling direction of the vehicle 1A and a light pattern L4 indicating character information onto the road surface.” (Para 0081)

Kurebayashi does not teach:
generating a driveable path for the vehicle based on [the navigation map]; and…aiming and… wherein the projection system aims and projects light onto one or more of: a path that is determined to be safe for travel indicating that the path is safe for travel, a path that is determined to require caution for travel indicating that the path requires caution for travel, and an obstacle that blocks travel indicating that the obstacle blocks travel.

Xiao, in the same field of endeavor, teaches:
generating a driveable path for the vehicle based on [the navigation map]; and 
(Xiao) – “Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111.” (Para 0061)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the mapping and display system of Kurebayashi with the perception and planning system of Xiao. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of allowing the vehicle to “navigate to various locations using onboard sensors, allowing the vehicle to travel with minimal human interaction or in some cases without any passengers.” (Xiao Para 0002)

Xiao does not teach:
aiming and… wherein the projection system aims and projects light onto one or more of: a path that is determined to be safe for travel indicating that the path is safe for travel, a path that is determined to require caution for travel indicating that the path requires caution for travel, and an obstacle that blocks travel indicating that the obstacle blocks travel.

Breed, in the same field of endeavor, teaches:
aiming and… wherein the projection system aims and projects light onto one or more of: a path that is determined to be safe for travel indicating that the path is safe for travel, a path that is determined to require caution for travel indicating that the path requires caution for travel, and an obstacle that blocks travel indicating that the obstacle blocks travel.
(Breed) – “Once a particular feature of an object in the blind spot has been located, this device can be used in conjunction with an appropriate aiming mechanism to direct the laser beam to that particular feature.” (Para 0395)
“The system can utilize a high dynamic range camera, identification and ranging capability with or without illumination or, alternately, a linear scanning laser range meter or laser spotlight. The view provided to the driver shows the location, size and identity of all objects that are within the path of the backing vehicle. The display provides maximum contrast by using icons to represent the host vehicle and the objects in the blind spot.” (Para 0406)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the mapping and display system of Kurebayashi with the aiming mechanism of Breed. One of ordinary skill in the art would have been motivated to make these modifications because “During the process of operating a motor vehicle, it is necessary for the operator to obtain information concerning the proximity of various dangerous objects and their relative velocities for the operator to make sound driving decisions” (Breed Para 0012)

Response to Arguments
The Specification Objection set forth in the Non-Final Rejection mailed on 08/17/2022 has been withdrawn as the "Amendments" and "Remarks" filed by the Applicant on 10/14/2022 satisfactorily overcome this rejection.

The 35 U.S.C. 112(b) rejection set forth in the Non-Final Rejection mailed on 08/17/2022 has been withdrawn as the "Amendments" and "Remarks" filed by the Applicant on 10/14/2022 satisfactorily overcome this rejection.

Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667          


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                      

November 18, 2022